Citation Nr: 0942848	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-36 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for multiple joint 
rheumatoid arthritis, currently evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from February 1954 to 
February 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).

During the pendency of the Veteran's claim, he relocated to 
Georgia and the Atlanta RO properly took jurisdiction of the 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of history, an August 1956 rating action granted the 
Veteran service connection for sacroiliac joint rheumatoid 
arthritis and assigned a 10 percent evaluation.  This 
remained evaluated at 10 percent until an October 2004 rating 
action, at which time it was increased to 40 percent, 
effective from April 2002.  At that time, the disability was 
re-characterized as multiple joint rheumatoid arthritis.  The 
Veteran is currently seeking an increased rating.

In connection with his increased rating claim, the Veteran 
was provided VA examination in May 2007.  This examination, 
however, failed to address all of the evaluative criteria 
outlined in the Diagnostic Code pertinent here for evaluating 
this disability, (38 C.F.R. § 4.71a, Diagnostic Code 5002), 
or all the joints that may be effected by this disability.  
As such, the medical evidence currently of record in not 
adequate to evaluate the Veteran's claim.  When medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Copies of the records of the Veteran's 
VA treatment for rheumatoid arthritis, 
dated since October 2008, should be 
associated with the claims file.   

2.  Next, the Veteran should be afforded a 
VA examination related to his multiple 
joint rheumatoid arthritis.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  Initially, the examiner 
should indicate whether the Veteran's 
rheumatoid arthritis may be classified as 
an active process, and if so, whether it 
results in:

(i) constitutional manifestations 
associated with active joint 
involvement that is totally 
incapacitating; or 
(ii) weight loss and anemia 
productive of severe impairment of 
health or 
(iii) severely incapacitating 
exacerbations occurring 4 or more 
times a year or a less number over 
prolonged periods.  

The examiner also is asked to specifically 
identify each joint affected by rheumatoid 
arthritis, and the current residuals of 
the disease effecting each of those 
joints, (e.g. swelling, pain, limitation 
of motion or ankylosis).  For each joint 
affected by limitation of motion, the 
examiner should specifically record the 
range of motion of the affected joint, and 
indicate at what point motion becomes 
painful, including with repetitive use or 
on flare-ups.    

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



